Citation Nr: 1605700	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury.

2. Entitlement to service connection for impingement syndrome of the right shoulder.

3. Entitlement to service connection for status post anterior cervical disk excision and fusion claimed as a neck disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jasmine Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for traumatic brain injury (TBI), impingement syndrome of the right shoulder, and status post anterior cervical disk excision and fusion claimed as a neck disability.

The Veteran's impingement syndrome of the right shoulder and status post anterior cervical disk excision and fusion claims were initially denied in a January 2007 rating decision by the RO, at which time the Veteran was notified that his service treatment records were unavailable for review. The Veteran did not appeal and no new and material evidence was submitted within a year of the decision.  

Importantly, however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence. See 38 C.F.R. § 3.156(c). 

Here, in 2010, the Veteran's service treatment records were located and associated with the claims file. These service records were not previously of record, and are pertinent to the claims for service connection. Accordingly, VA will reconsider the claims, rather than require the submission of new and material evidence.  
38 C.F.R. § 3.156(c)(1), (2).

In January 2015, the Veteran testified at a video conference hearing before the undersigned. A transcript of the testimony is associated with the claims file. In January 2015, the Board remanded the case for additional development. 

There was additional evidence added to the record after the issuance of the October 2015 supplemental statement of the case and transfer of the case to the Board.  The Board found that this additional evidence was not pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for impingement syndrome of the right shoulder and status post anterior cervical disk excision and fusion claimed as a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a diagnosis of traumatic brain injury (TBI) or residuals of TBI. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for TBI or residuals of TBI have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the notice requirements were met in a January 2010 letter. The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence he should provide, and what evidence VA would attempt to obtain. The letter also provided notice of how disability ratings and effective dates would be determined. Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records. In January 2015, the Board remanded the case for additional development. The Board finds that the RO substantially complied with the directions on remand.  The Veteran's statements in support of the claim are also of record. After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. 
 
The Board notes that although it is remanding the case back to the RO for more development in connection with the Veteran's impingement syndrome of the right shoulder and status post anterior cervical disk excision and fusion claimed as a neck disability, the record is complete with respect to his TBI claim. The Veteran identified additional service providers in connection with his impingement syndrome of the right shoulder and status post anterior cervical disk excision and fusion claimed as a neck disability during the January 2015 hearing. Consequently, the development the Board is requesting is not pertinent to the Veteran's TBI claim.  

Also, the Veteran was afforded VA medical examinations in March 2010 and October 2015. The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

The Veteran testified during a Board hearing in January 2015, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required. These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran claims entitlement to service connection for TBI caused by an assault he suffered while in service. Specifically, the Veteran asserts that in 1986 he was hit in the head with a steel pipe by a fellow service member. The Veteran's STRs confirm that the Veteran was treated after being hit in the head with a metal bar causing multiple lacerations over the eyebrow and parietal area. The Veteran reported having headaches on and off but had no complaints of nausea or dizziness. The Veteran's STRs are silent for any subsequent treatment for TBI. While the evidence shows that the Veteran suffered an injury in service, the objective medical evidence of record is negative for a TBI diagnosis. 

The Veteran's medical treatment records indicate that the Veteran self-reported having a past history of TBI, but there was no diagnosis of TBI by a medical professional. See West Palm Beach VAMC Medical Records. A May 2012 note from the Veteran's Bay Pines VAMC treatment records indicate that the Veteran complained of multiple blackouts and occasional dizziness after standing up. A CT scan was completed and the treatment provider noted, "no soft tissue swelling or skull fracture is seen. The midline is intact. The ventricles are normal in size and shape. The cavum septum pellucidum is noted. No intracranial bleed, mass lesion, aneurysm or vascular abnormality is recognized . . . CT scan of the head with and without contrast within normal limits."   

The Veteran was afforded a VA medical examination in March 2010. The Veteran reported no history of dizziness or vertigo, seizures, balance and coordination problems, autonomic dysfunction, weakness or paralysis, mobility problems, ambulatory problems, fatigue, malaise, memory impairment, other cognitive symptoms, neurobehavioral change, bowel problems, bladder problems, erectile dysfunction, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction. The Veteran reported that he had occasional headaches 3-4 times per week with sensitivity to light with the pain usually starting at the back of his neck and moving to the back of his head. The Veteran reported no complaints of impairment of memory, attention, concentration, or executive functions. The Veteran's judgment was reported as normal, his social interaction was routinely appropriate, he was always oriented to person, time, place, and situation, and reported normal visual spatial orientation. The Veteran was able to communicate by spoken and written language and comprehend spoken and written language. His consciousness was normal. The examiner opined that it is less likely as not that the Veteran's reported headaches were caused by or the result of being hit on the head in service because although there was a subjective report of headaches, there was no objective evidence of treatment for headaches. 

The January 2015 Board remand decision requested that an addendum medical opinion be issued upon receipt of the Veteran's outstanding medical records. In the October 2015 addendum opinion, the examiner states, "In a note documented on June 8, 1986, it is reported that [the Veteran] was 'assaulted with a steel pipe over the head.' The note also documents a 1 cm laceration over the left parietal area, and a less than 1 cm laceration on occiput. The note states that there was no loss of consciousness and that the neck was supple. No mention of headaches or any other positive symptoms. Given this presentation, this injury does not meet criteria for traumatic brain injury. Two days later, on June 10, 1986, a follow-up note documents that sutures are in place . . . The note also states that the Veteran had headaches on and off but no complaints of nausea or dizziness and he was healing well."

In sum, the Veteran's service treatment records, post service treatment records, and VA examination reports indicate that the Veteran does not have a current diagnosis of TBI or residuals of TBI. In order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."). 

The Veteran has reported suffering from headaches since his in-service injury. While the Veteran is competent to report his symptoms, it is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). The Board finds the Veteran's testimony that he suffers headaches and occasional memory loss credible. See January 2015 Hearing Transcript. However, the Veteran is not competent to opine as to the etiology of his symptoms because the question presented here is medically complex.  Diagnosing traumatic brain injury requires expert knowledge of the effects of external physical forces on the brain and the administration of certain tests.  Also, as headaches may be due to many different causes, the question of causation is a matter of medical complexity requiring medical expertise to resolve.  Thus, the specific medical issues in this case fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011).

Moreover, the Board finds the VA examiners' opinions adequate and highly probative to the question at hand. The examiners, an advanced registered nurse practitioner and a physician, possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiners provided an adequate rationale for their opinions, and the opinions were based on an examination and interview of the Veteran. The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence. It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

Because the record does not show that the Veteran has manifested a current TBI disability with residuals during the pendency of the claim, the Board finds that entitlement to service connection for TBI or residuals of TBI is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for TBI or residuals of TBI is denied. 


REMAND

The Veteran claims entitlement to service connection for impingement syndrome of the right shoulder and status post anterior cervical disk excision and fusion claimed as a neck condition.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that his right shoulder and cervical spine were injured during service when he was assaulted with a steel pipe. The Veteran testified in January 2015 that at the time of the assault, he fell forward, hitting his face and right shoulder on the wall.  

The Veteran was afforded a VA examination in March 2010; however, the examiner opined that the Veteran's right shoulder and neck disorders were less likely as not caused by the head injury sustained during service because while the records documented the assault the Veteran suffered, the service treatment records did not mention any injury or complaints of neck pain or shoulder pain.  An addendum opinion was associated with the file in October 2015. 

During the January 2015 hearing, the Veteran testified that he has received treatment for his neck and shoulder conditions consistently since he separated from service in 1988.  He also indicated that he moved to Florida in the early 1990s and at that time he was treated by a private chiropractor in Okeechobee named Dr. B. There are no private medical treatment records associated with the claims file. As the timeframe of this reported treatment may be pertinent to the Veteran's contention that his shoulder and neck injuries are a result of his in-service injury, the Board finds that a remand necessary.    

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he provide a release for VA to secure records of treatment he received from Dr. B, the chiropractor who treated the Veteran in Okeechobee.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.    

2. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of entitlement to service connection for impingement syndrome of the right shoulder, and for status post anterior cervical disk excision and fusion claimed as a neck condition. If the benefits sought remain denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


